DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 14, 15, 21, 22 and 24  is/are rejected under 35 U.S.C. 103 as being obvious over Diack et al. (GB 1467344) in view of Shmulewitz et al. (US 6095987).
As to claim 4, Diack discloses a system for obtaining signals related to electrical activity of the heart of a patient comprising; a sensing device comprising: an elongate member (11,13 of Fig. 1) having a proximal end and a distal end, the distal end configured for placement within a body lumen of a subject, the proximal end configured to extend from the subject (see page 2, line 124 – page 3, line 16); a first electrode (1 of fig. 1) and a second electrode (2 of Fig. 1) carried by the distal end of the elongate member, each of the first and second electrodes configured to contact an interior wall of the body lumen (see page 3, line 19 – 28 and Fig. 1); a first elongate conductor having a distal end electrically coupled to the first electrode and configured to carry a first signal from the first electrode (page 3, line 54-57); and a second elongate conductor having a distal end electrically coupled to the second electrode and configured to carry a second a second signal from the second electrode (see page 3, line 54-57); an auxiliary sensor (see 316; Fig. 25) comprising; a contact surface (318) configured to couple to a mucosal membrane of the subject (see page 17, lines 58-75) and to obtain a signal from the mucosal membrane of he subject without the use of a coupling gel (see page 17, line 117-121); a clip configured to secure he auxiliary sensor to a portion of the body of the subject in proximity to the mucosal membrane of the subject (see page 17, line 106-109); and a cable electrically configured to carry a third signal from eh auxiliary sensor (see page 17, line 75-80); and a console (24) comprising a circuitry configured to produce one or more electrocardiogram signals from at least the first signal, the second signal and the third signal (see page 3line 80-10; page 17, line 85-109 and Fig. 7). 
Diack fails to teach the sue f a processor as required by claim 1. 
Shmulewitz et al. (US 6095987) discloses an endotracheal cardiac output monitor that is used to measure cardiac output. The monitor measures electrical impedance caused by the blood flow in the aorta. The device comprises a sensing device comprising an elongate member (22) having a proximal end and a distal end, the distal end configured for placement within the body lumen of a subject, the proximal end configured to extend from the subject (see Fig. 7A and 4C); a first and second electrode (see Fig. 7A) carried by the distal end of the elongate member, each configured to contact the interior wall of the body lumen (see col. 12, lines 53- col. 13, line 3); a first elongate conductor having a distal end electrically coupled to the electrode and configured to carry a signal from the first electrode (136 of Fig. 7A, col. 13 ,lines 33-45); and a second elongate conductor having a distal end and electrically coupled to the second electrode and configured to carry a second signal from the second electrode (see Fig. 7A, col. 12, lines 33-45; an auxiliary sensor comprising a contact surface configured to couple to the mucosal membrane and obtain a signal without the use of coupling gel (see 57, 158 of Fig. 7 or the external electrodes (see col. 14, lines 20-22 Shmulewitz et al. does not mention the use of a contact gel); a cable electrically carries the signal form the axillary sensor (see col. 14, lines 20-24) and a console configured to receive the signals (110/112/114 of Figs. impedance recorder) comprising a processor configured to produce electrocardiogram signals from the signals (see Fig. 8). Shmulewitz et al. discloses the use of a computer to computer cardiac output form impedance values (see col. 16,lines 31-35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diack to include the processor disclosed by Shmulewitz et al. One would have been motivated to do so since both are int eh same field of endeavor of endotracheal devices used to measure cardiac signals while Shmulewitz et al. shows the use of a computer to compute cardiac signals which would be beneficial in the device of Diack. 
As to claim 5, Diack fails to teach the use of a coupling gel. 
As to claim 11, 24, the auxiliary sensor is placed inside the cheek (see page 17, line 75). 
As to claim 14, the elongate member comprises a lumen extending therethrough (see page 2, lines 124- page 3, line 9). 
As to claim 15, the processor is configured to modify one or more of the signals (see page 5, lines 112-119). 
As to claim 21, the auxiliary sensor can measure the temperature within the patient (see page 10,line 22-29). 
As to claim 22, the electrode 1 and 2 can be said to form a bipolar lead. 
Claim(s) 4-8, 11, 14-15, 17-18, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmulewitz et al. (US 6095987) in view of Diack et al. (GB 1467344).
As to claim 4, Shmulewitz et al. discloses an endotracheal cardiac output monitor that is used to measure cardiac output. The monitor measures electrical impedance caused by the blood flow in the aorta. The device comprises a sensing device comprising an elongate member (22) having a proximal end and a distal end, the distal end configured for placement within the body lumen of a subject, the proximal end configured to extend from the subject (see Fig. 7A and 4C); a first and second electrode (see Fig. 7A) carried by the distal end of the elongate member, each configured to contact the interior wall of the body lumen (see col. 12, lines 53- col. 13, line 3); a first elongate conductor having a distal end electrically coupled to the electrode and configured to carry a signal from the first electrode (136 of Fig. 7A, col. 13 ,lines 33-45); and a second elongate conductor having a distal end and electrically coupled to the second electrode and configured to carry a second signal from the second electrode (see Fig. 7A, col. 12, lines 33-45; an auxiliary sensor comprising a contact surface configured to couple to the mucosal membrane and obtain a signal without the use of coupling gel (see 57, 158 of Fig. 7 or the external electrodes (see col. 14, lines 20-22),  Shmulewitz et al.  does not mention the use of a contact gel); a cable electrically carries the signal form the axillary sensor (see col. 14, lines 20-24) and a console configured to receive the signals (110/112/114 of Figs. impedance recorder) comprising a processor configured to produce electrocardiogram signals from the signals (see Fig. 8). Shmulewitz et al. discloses the use of a computer to computer cardiac output form impedance values (see col. 16,lines 31-35). 
Shmulewitz et al. fail to disclose an auxiliary sensor that is secured by a clip as required by claim 4. 
Diack discloses a system for obtaining signals related to electrical activity of the heart of a patient. Diack discloses an auxiliary sensor (see 316; Fig. 25) comprising; a contact surface (318) configured to couple to a mucosal membrane of the subject (see page 17, lines 58-75) and to obtain a signal from the mucosal membrane of the subject without the use of a coupling gel (see page 17, line 117-121); a clip configured to secure he auxiliary sensor to a portion of the body of the subject in proximity to the mucosal membrane of the subject (see page 17, line 106-109). The auxiliary sensor is provided in case of emergency for applying pacing and defibrillating pulses (see page 17, lines 51-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shmulewitz to include the auxiliary sensor that can be provided to the cheek as taught by Diack. One would have been motivated to do so since both are int eh same field of endeavor of endotracheal devices used to measure cardiac signals while Diack shows using such types of sensors in case of emergency to provide pacing or defibrillating pulses.
As to claim 5, Shmulewitz fails to state the use of a contact gel. 
As to claims 6-8, the device comprises an actuation portion (inflatable cuffs 159/160 of Fig. 7) that have a low-profile state and an expanded state (see col. 11,lines 58-65). The actuation portion causes the electrodes to contact the interior wall of the body. 
As to claims 11 and 24, Diack states the auxiliary sensor makes contact with the cheek  (see page 17, line 75).
As to claim 14, the elongate member comprises a lumen extending therethrough (see Fig. 7A).
As to claim 15, the processor is configured to modify the signal (see col. 15,lines 5-14). 
As to claim 17, the first and second electrodes are arrayed in relation to ach other such that a first and second vector are produced, and are angled from each other (see Fig. 7A, 152-156). 
As to claim 18, as the device is placed movement and rotation of the device would be obvious to ensure proper placement. 
As to claim 19, third electrode is provided on the elongate member and is arrayed in relation to the first and second electrodes (see Fig. 7A). 
As to claim 21, the auxiliary sensor can measure the temperature within the patient (see page 10,line 22-29). 

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmulewitz et al. (US 6095987) in view of Diack et al. (GB 1467344) as applied to claim 4 above further in view of Atlee (US 2015/0112172).
The teachings of Shmulewitz et al. and Diack et al. as applied to claim 4 are as stated above. 
Shmulewitz et al. and Diack et al. fail to disclose measuring the SpO2 or venous oxygenation as required by claims 9 and 16. 
Atlee discloses monitoring physiologic parameters relating to venous and arterial oxygen in the blood (see 0035) such as oxygen saturation. Atlee further states such parameters may be monitored via esophageal probe which can help determine the heart health of the patient thereby suggesting medicines that can strengthen the heart (See 0107-0109).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Shmulewitz et al. and Diack et al. to include the claimed measurements taught by Atlee in order to optimize patient care. 

Allowable Subject Matter
Claim 10, 12, 13, 20 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art discloses a sensing device to provide a heart signal, the prior art fails to disclose the auxiliary sensor is provided on the tongue, soft palate or nose of the subject as claimed. The prior art further fails to teach the placement of the three sensors as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715